DOYLE, Judge,
dissenting.
I respectfully dissent on the basis of the Supreme Court’s decision in Farkaly v. Workmen’s Compensation Appeal Board (Baltimore Life Insurance Co.), 516 Pa. 256, 532 A.2d 382 (1987).
The critical finding of the Workers’ Compensation Judge (WCJ) was that he accepted “as credible all other testimony of Dr. Brom-berg” except that the Claimant could return to her regular work duties as of October 1989. On the basis of that finding the WCJ could very well also find as fact, which he did, that as of May 24,1990, a date later than October 1989, Claimant was able to return to her pre-injury job without restriction.
Dr. Bromberg’s testimony, which the referee credited, was that on the day of his examination, October 5, 1989, Claimant “was *561physically capable of returning to her regular work duties with restrictions and that she had no need for further physical therapy treatment,” (Finding of Fact No. 13), which is, in my view, substantial evidence to support a finding that Claimant could return to her pre-injury position seven months later when even her own doctor testified that Claimant was 85% improved.
It is within the referee’s province as fact finder to assess the physical requirements of the job and a claimant’s physical restrictions to determine if a claimant can perform the job requirements. Farkaly. “Expert testimony linking the job duties and medical restrictions is not required.... ” Id. at 260, 532 A.2d at 383 (quoting Farkaly v. Workmen’s Compensation Appeal Board (Baltimore Life Insurance Co.), 91 Pa.Commonwealth Ct. 571, 576, 498 A.2d 34, 36 (1985) (Doyle, J., dissenting)).